SCHOTT, Judge,
concurring:
Allstate, as plaintiffs’ uninsured motorist carrier, is liable in solido to plaintiffs with the uninsured tort feasor, Taylor. Hoefly v. Government Employees Ins. Co., 418 So.2d 575 (La.1982). A suit and judgment against one debtor does not bar subsequent suit against a codebtor in solido. C.C. Art. 2095.
Allstate’s principal contention that C.C.P. Art. 425 prohibiting division of the same obligation by bringing separate actions on different portions thereof prevents the filing of this suit has no merit. Doyle v. State Farm (Mut.) Ins. Co., 414 So.2d 763 (La.1982).